USCA4 Appeal: 21-4484     Doc: 38        Filed: 09/22/2022   Pg: 1 of 9




                                           UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 21-4126


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                     v.

        JAMES MICHAEL JOHNSON,

                           Defendant - Appellant.



                                             No. 21-4484


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                     v.

        JAMES LEONARD SMITH,

                           Defendant - Appellant.



        Appeals from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:19-cr-00117-HEH-2; 3:19-cr-
        00117-HEH-3)


        Submitted: August 26, 2022                               Decided: September 22, 2022
USCA4 Appeal: 21-4484      Doc: 38         Filed: 09/22/2022    Pg: 2 of 9




        Before NIEMEYER and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Peter L. Goldman, SABOURA, GOLDMAN & COLOMBO, P.C.,
        Alexandria, Virginia; Elliott M. Harding, HARDING COUNSEL, PLLC, Charlottesville,
        Virginia, for Appellants. Kenneth A. Polite, Jr., Assistant Attorney General, Lisa H.
        Miller, Deputy Assistant Attorney General, Javier A. Sinha, Vasanth Sridharan,
        Christopher D. Jackson, Acting Assistant Chief, Fraud Section, Criminal Division,
        UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Jessica D. Aber,
        United States Attorney, Michael C. Moore, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-4484      Doc: 38         Filed: 09/22/2022      Pg: 3 of 9




        PER CURIAM:

               James Michael Johnson and James Leonard Smith appeal from their convictions for

        conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, and conspiracy to

        commit money laundering, in violation of 18 U.S.C. § 1956(h). Johnson and Smith

        additionally appeal their convictions for multiple counts of wire fraud, in violation of 18

        U.S.C. § 1343. On appeal, Johnson challenges the sufficiency of the evidence supporting

        his convictions, and Smith argues that evidence was improperly admitted under Fed. R.

        Evid. 404(b). We affirm.

               Johnson first contends that the evidence did not support his wire fraud and wire

        fraud conspiracy convictions. We review the sufficiency of the evidence de novo but view

        the evidence and reasonable inferences that may be drawn from it in the light most

        favorable to the Government. We will uphold a guilty verdict as long as a rational

        factfinder could have found the elements of the crime established beyond a reasonable

        doubt. United States v. Palin, 874 F.3d 418, 424 (4th Cir. 2017).

               To convict Johnson of conspiracy to commit wire fraud under 18 U.S.C. § 1349, the

        Government had to establish that (1) two or more people agreed to commit wire fraud, and

        that (2) Johnson willfully joined the conspiracy intending to further its unlawful purpose.

        See United States v. Burfoot, 899 F.3d 326, 335 (4th Cir. 2018). Wire fraud, the underlying

        offense, required evidence that Johnson (1) devised or intended to devise a scheme to

        defraud, and (2) used or caused the use of wire communications to further the scheme. See

        id. at 335. We have explained that, “[t]o establish a scheme to defraud, the government

        must prove that the defendant[s] acted with the specific intent to defraud.” United States v.

                                                     3
USCA4 Appeal: 21-4484       Doc: 38        Filed: 09/22/2022     Pg: 4 of 9




        Wynn, 684 F.3d 473, 478 (2012) (cleaned up). “Thus, the . . . wire fraud statute[] ha[s] as

        an element the specific intent to deprive one of something of value through a

        misrepresentation or other similar dishonest method, which indeed would cause him harm.”

        Id. Therefore, “to convict a person of defrauding another, more must be shown than simply

        an intent to lie to the victim or to make a false statement to him.” Id. As the Supreme

        Court has explained, a scheme to defraud “must be one to deceive the [victim] and deprive

        [him or her] of something of value.” Shaw v. United States, 580 U.S. 63, 72 (2016).

        However, specific intent may be “inferred from the totality of the circumstances and need

        not be proven by direct evidence.” United States v. Godwin, 272 F.3d 659, 666 (4th Cir.

        2001).

                 In challenging his conspiracy conviction, Johnson contends that the Government

        did not prove the specific intent required. Specifically, Johnson avers that the evidence

        supported the conclusion that he did not intend to deprive the victims of anything of value

        and instead wanted them to make money and receive their capital. However, to the

        contrary, the evidence showed that, in order to induce investments, Johnson made a series

        of promises to investors that their loans would be “risk free,” guaranteed, and would earn

        high rates of interest. However, none of these promises were fulfilled. Johnson was aware

        that previous promises and representations were not honored, yet he continued to induce

        new investments with identical promises. Regardless of whether Johnson hoped that the

        investors he recruited would be made whole, he was still aware that their investments had

        been disbursed to the Defendants and others and could only be returned with money from

        new, equally fraudulent investments. This evidence was sufficient to show Johnson’s

                                                    4
USCA4 Appeal: 21-4484      Doc: 38         Filed: 09/22/2022     Pg: 5 of 9




        specific intent. See id. at 666-67 (holding that evidence that defendants repeatedly

        appropriated investors’ money, even in the face of promises to past investors not fulfilled,

        was sufficient to show specific intent to defraud). Accordingly, there was sufficient

        evidence to support Johnson’s wire fraud and conspiracy to commit wire fraud

        convictions. 1

               Next, Johnson challenges the sufficiency of the evidence supporting his conviction

        for conspiracy to commit money laundering. To prove Johnson participated in a conspiracy

        to launder money, the Government must “prove that (1) a conspiracy to commit . . . money

        laundering was in existence, and (2) that during the conspiracy, the defendant knew that

        the proceeds . . . had been derived from an illegal activity, and knowingly joined in the

        conspiracy.” United States v. Alerre, 430 F.3d 681, 693-94 (4th Cir. 2005). On appeal,

        Johnson argues only that there was no evidence that he personally handled any money.

        However, such is not an element of the crime. In any event, contrary to Johnson’s

        contention, the record contains evidence that Johnson personally accepted checks from




               1
                 Johnson very briefly raises two related claims. First, he asserts that the evidence
        was insufficient to show that he knew about the unlawful activity and that he knowingly
        joined the conspiracy. However, as discussed above, there was more than sufficient
        evidence that Johnson was aware that investors were being defrauded and that, even after
        promises were not fulfilled to current investors, he continued to recruit new investors by
        providing false information. As such, the Government provided sufficient evidence of
        Johnson’s knowledge of and participation in the scheme. Second, he asserts that the district
        court did not properly define and use the words “specific intent” in its instructions.
        However, the district court did use the words “specific intent to defraud.” (J.A. 952).
        Moreover, our review of the record reveals that there was no plain error in the intent
        instruction.

                                                     5
USCA4 Appeal: 21-4484          Doc: 38         Filed: 09/22/2022     Pg: 6 of 9




        victims of the scheme and forwarded them to codefendants. As such, this claim is without

        merit.

                 Before trial, the Government moved to admit evidence of Smith’s other acts under

        Fed. R. Evid. 404(b). In particular, the Government sought to introduce evidence that, in

        2008, Smith was involved in two financial operations. First, Smith worked with a company

        that, according to Smith during his interview with law enforcement, he later learned was

        “a ‘Ponzi scheme.’” (J.A. 65). 2 Second, Smith had operated a company that traded

        “‘[m]edium [t]erm [n]otes’” and promised investors “‘risk-less principal’ transactions” and

        a high rate of return (5% per month, which would eventually increase to 8% per month).

        (J.A. 63). The Government also sought to introduce evidence that Smith had been

        interviewed by the FBI in 2013 regarding his involvement in these two financial operations

        and that an FBI agent at that time warned Smith “that any investment program purporting

        to provide low- or no-risk returns that are above normal rates (such as 3% per month) is,

        in all likelihood, a fraudulent investment.” (J.A. 65). In response, Smith informed the

        agent that he was not responsible for the investments and also stated that he believed the

        investors received all their funds. The district court granted the motion, permitting the

        evidence to be submitted to the jury and ruling that the evidence was relevant to Smith’s

        knowledge and intent.

                 We review a district court’s determination of the admissibility of evidence under

        Rule 404(b) for abuse of discretion. United States v. Queen, 132 F.3d 991, 995 (4th Cir.


                 2
                     This opinion cites to the electronic page number of the joint appendix.

                                                         6
USCA4 Appeal: 21-4484       Doc: 38          Filed: 09/22/2022      Pg: 7 of 9




        1997). A district court will not be found to have abused its discretion unless its decision

        to admit evidence under Rule 404(b) was arbitrary or irrational. See United States v.

        Haney, 914 F.2d 602, 607 (4th Cir. 1990). Evidence of prior acts is admissible under Rule

        404(b) if the evidence is: (1) relevant to an issue other than the general character of the

        defendant; (2) necessary, in that it is probative of an element of the offense; and (3) reliable.

        Further, the probative value of the evidence must not be substantially outweighed by its

        prejudicial value. Fed. R. Evid. 403; Queen, 132 F.3d at 995. Limiting jury instructions

        explaining the purpose for admitting evidence of prior acts and advance notice of the intent

        to introduce prior act evidence provide additional protection to defendants. Queen, 132

        F.3d at 998.

               Smith first argues that his actions in 2008 were not probative of his intent because

        the evidence failed to show that the 2008 acts were illegal or, if they were, that Smith was

        aware of this fact at the time. However, such evidence was not necessary, and the

        Government recognized that it was possible that “the evidence does not constitute a crime

        or wrong on Smith’s part.” (J.A. 62). The prior acts evidence at issue showed that Smith

        had previously worked with or for companies that offered investments that had the

        hallmarks of fraud and that Smith was specifically warned about these hallmarks. This

        evidence was probative in that it made it more likely that Smith knew that the similar

        charged conduct was a part of a fraudulent scheme, that Smith knew that the investment

        terms were suspicious, and that Smith had the intent to join an unlawful scheme. See

        United States v. Agramonte-Quezada, 30 F.4th 1, 15 (1st Cir. 2022) (admitting evidence

        of prior canine alert, where current and prior alert were “highly factually similar,” because

                                                       7
USCA4 Appeal: 21-4484       Doc: 38         Filed: 09/22/2022      Pg: 8 of 9




        prior alert was relevant to show opportunity, intent, common plan, and knowledge, even

        though prior alert did not result in recovery of drugs or arrest).

               Next, Smith asserts that the other acts evidence was not reliable because the agent’s

        testimony regarding the hallmarks of a fraudulent scheme was erroneous. Specifically, he

        asserts that a riskless principal transaction can be a legitimate transaction.        Smith

        misunderstands the reliability requirement. “Evidence is reliable for purposes of Rule

        404(b) unless it is so preposterous that it could not be believed by a rational and properly

        instructed juror.” United States v. Siegel, 536 F.3d 306, 319 (4th Cir. 2006) (internal

        quotation marks omitted). Thus, the question is not whether the agent correctly identified

        the hallmarks of a fraudulent scheme but rather whether the agent’s recounting of his

        interactions with Smith was “preposterous.” Smith does not dispute that the agent’s

        testimony recounting their conversation was believable. Smith was free to cross-examine

        the agent regarding his knowledge of investments, and in fact, Smith himself testified on

        this issue.

               Finally, Smith asserts that the admission of the agent’s testimony was unduly

        prejudicial because “riskless principal transactions” can be legitimate and, therefore, would

        not give Smith reason to suspect fraud either in 2008 or in the instant case. Smith contends

        that the jury might have concluded that he must have known the charged scheme was

        fraudulent based on the agent’s erroneous testimony that Smith was involved in a

        fraudulent scheme earlier. Again, Smith misunderstands the requirements of evidentiary

        rules. Evidence which is prejudicial only because it is highly probative is not the type of

        prejudice that Rule 403 seeks to prevent. See Queen, 132 F.3d at 998. Instead, prejudice

                                                      8
USCA4 Appeal: 21-4484      Doc: 38         Filed: 09/22/2022      Pg: 9 of 9




        in this sense refers to evidence that “would invoke emotion in place of reason” or cause

        confusion. Id.

               Here, any prejudice was handily outweighed by the probative value of the evidence.

        Moreover, the district court mitigated the risk of prejudice with its repeated limiting

        instructions. See United States v. White, 405 F.3d 208, 213 (4th Cir. 2005) (“[A]ny risk of

        such prejudice was mitigated by a limiting instruction from the district court clarifying the

        issues for which the jury could properly consider [Rule 404(b)] evidence.”). Further, the

        evidence “did not involve conduct any more sensational or disturbing than the crimes with

        which [the defendant] was charged.” United States v. Byers, 649 F.3d 197, 210 (4th Cir.

        2011) (internal quotation marks omitted). Finally, Smith testified at trial, explaining his

        understanding of no-risk investments and of the agent’s warning in that regard. Thus,

        Smith presented evidence contradicting the agent’s testimony and further mitigated any

        prejudice. The district court therefore did not abuse its discretion under Rule 404(b).

               Accordingly, we affirm Johnson’s and Smith’s convictions. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before the court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     9